                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY




  DANIEL MURRAY; PATRICIA AIKEN,                     Civil Action No. 17-2875 (JMV)
  personally and as the owner of
  EDPDLAW, LTD.; EDPDLAW, LTD.;
  and OMAR ORTIZ,

                              Plaintiffs,
  v.                                                           OPINION


  COUNTY OF HUDSON; HUDSON
  COUNTY, DEPARTMENT OF
  CORRECTIONS; THOMAS A. DEGISE,
  in his official capacity as County
  Executive; OSCAR AVILES, personally
  and in his official capacity as Director of
  the Department of Corrections; KIRK
  EADY, personally and in his official
  capacity as Deputy Director of the
  Department of Corrections; HOWARD
  MOORE, personally and in his official
  capacity; TISH NALLS-CASTILLO,
  personally and in her official capacity;
  John/Jane Does 1-25,

                      Defendants.



FALK, U.S.M.J.

       This matter comes before the Court upon Plaintiff Patricia Aiken’s motion for leave

to amend the Complaint. (CM/ECF No. 73.) The motion is opposed. The motion is decided

on the papers. Fed.R.Civ.P. 78(b). For the reasons set forth below, the motion is denied.




                                                4
                                             BACKGROUND 1

         This civil rights case arises out of alleged wrongdoing related to the Hudson

County Department of Corrections (“Department of Corrections”). Plaintiffs are Daniel

Murray, Patricia Aiken, Omar Ortiz, and EdPDLAW, Ltd. (collectively, "Plaintiffs").

Murray was a corrections officer employed by the County of Hudson. While employed,

Murray served in various capacities for the Police Benevolent Association ("PBA") Local

No. 109. Ortiz was a Lieutenant in the Department of Corrections and served in various

union positions, including president of PBA Local No. 109. Aiken is the owner of

EdPDLAW, Ltd. ("EdPDLAW"), a New Jersey business that provided services to law

enforcement unions which included operation of a website containing information about

public entities and other relevant resource information. Beginning in August 2010,

EdPDLAW entered into an agreement with the PBA to provide its services.

        Plaintiffs asserts various allegations against Defendants County of Hudson

("County"), Department of Corrections, Thomas A. DeGise, Oscar Aviles, Kirk Eady,

Howard Moore, Tish Nalls-Castillo, and John/Jane Does 1-25 (collectively, "Defendants")

in this case. Among other things, Plaintiffs claim that Defendants took retaliatory action

against them after EdPDLAW was hired to undertake an investigation into the proper titles

of Defendants Aviles and Eady which allegedly revealed that they held civilian titles while

remaining in the Police and Fire Retirement System, and that promotions were given in

violation of the New Jersey Civil Service regulations. Plaintiffs claim that they were the

victims of retaliation by Defendants following publication by EdPDLAW of the alleged



1
 The background facts are taken largely from the District Court’s Opinion on Defendants’ motion to dismiss
(CM/ECF No. 17.)
                                                        5
incriminating information on its website, as well alleged incriminating statements about

Nalls-Castillo. Specifically, Plaintiffs contend the Defendants made it known that they

intended to retaliate against PBA representatives including Murray and Ortiz, and intended

to get Aiken fired from working with the PBA.

        With the assistance of counsel, Plaintiffs filed a Complaint on April 26, 2017.

Plaintiffs filed an Amended Complaint, on consent, on July 13, 2017. The Amended

Complaint asserts thirteen counts, including claims for multiple violations of 42 U.S.C. §

1983, claims for state statutory violations, as well as common law claims for tortious

interference with a business relationship and intentional and negligent infliction of

emotional distress. Defendants filed their Answers on September 8 and October 6, 2017.

(CM/ECF Nos. 12 and 15.) 2 Aviles moved to dismiss. (CM/ECF No. 13.) On June 14,

2018, the Court granted Aviles’s motion. The Order dismissed all claims, some without

prejudice, and provided Plaintiffs 30 days within which to file a Second Amended

Complaint consistent with the Court’s accompanying Opinion. (CM/ECF Nos. 17 and 18.)

Plaintiffs did not file an amended pleading and the Court, on July 16, 2018, dismissed all

claims against Aviles with prejudice. (CM/ECF No. 19.)

        The Court conducted an initial conference and entered a scheduling order pursuant

to which any motion to amend pleadings was to be filed by February 28, 2019, and closing

discovery on April 30, 2019. (CM/ECF No. 26.) Fact discovery was extended six times,

with the most recent scheduling order closing fact discovery August 31, 2021. (CM/ECF

No. 81.)



2
 Answers were filed by DeGise, Eady, Aviles and the County. Nalls-Castillo and the Department of Corrections has
not answered in this case.
                                                        6
         On October 16, 2020, Plaintiffs’ Counsel filed a motion to withdraw its

representation of Plaintiffs Aiken and EdPDLAW only. On January 5, 2021, with the

consent of Aiken, the Court granted Counsel’s motion to withdraw. (CM/ECF No. 64.)

The Order provided that Aiken would proceed pro se, but could not represent EdPDLAW

as she is precluded by law from doing so.

         On March 22, 2021, Aiken, now proceeding pro se, filed the instant motion for

leave to file a Second Amended Complaint (“SAC”). (CM/ECF No. 73.) Although not

entirely clear to the Court, according to Aiken, she seeks to amend her pleading to

“clarify[y] some matters,”, add new causes of action, rename Aviles as a defendant, and

add a new defendant allegedly previously identified as a John Doe. 3 (CM/ECF No. 73, ¶¶

12-13.) Defendants oppose the motion arguing, among other things, that Plaintiff is barred

from amending the Complaint as proposed, that her delay in attempting to do so is

prejudicial, that the claims against Aviles have previously been dismissed with prejudice,

and that the claims she seeks to assert against the proposed new defendant, County

Counsel Donato J. Battista, and DeGise are futile.

                                                  DISCUSSION

    A. Legal Standard for Amendment

          Requests to amend pleadings are usually governed by the rather liberal Federal

    Rule of Civil Procedure 15. 4 However, when a party seeks to amend beyond a deadline



3
  Plaintiff also states that she seeks to rename “former Defendant[ ] DeGise”. However, DeGise appears to currently
be a defendant in this case. (CM/ECF No. 73, ¶12.)
4
  Once a responsive pleading has been filed, “a party may amend its pleadings onlywith the opposing party’s written
consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Leave to amend is generally granted unless there is: (1) undue
delay or prejudice; (2) bad faith; (3) dilatory motive; (4) failure to cure deficiencies through previous amendment; or
(5) futility. Foman v. Davis, 371 U.S. 178, 182 (1962).
                                                           7
in a scheduling order, the more demanding standard of Rule 16 applies. Under Rule 16, a

party must show “good cause” to alter the scheduling order. See Fed.R.Civ.P. 16;

Dimensional Commc’n, Inc. v. OZ Optics, Ltd., 148 F. App’x 82, 85 (3d Cir. 2005)

(good cause standard when determining the propriety of a motion to amend after the

deadline elapsed). The ultimate decision to grant or deny leave to amend is a matter

committed to the Court’s sound discretion. See, e.g., Zenith Radio Corp. v. Hazeltine

Research, Inc., 401 U.S. 321, 330 (1970).

B. Leave to Amend Should Be Denied

       Aiken’s proposed SAC appears to add new counts including failure to

train/supervise and violations of the Americans with Disabilities Act. It also seeks to

rename Aviles as a defendant and add County Counsel Donato J. Battista, Esq. as a new

defendant. Aiken’s motion to amend is denied in its entirety for the following reasons as

set forth below.

       Aiken has failed to demonstrate good cause as to why the date for amendment in

the scheduling order, February 28, 2019, should be altered. Even if the Court were to

apply the more liberal standard of Rule 15 governing amendment, Aiken’s extreme

unexplained delay would result in unfair prejudice to the parties were the motion to be

granted. It is rather straightforward. The events from which the claims derive began in or

about 2012, some nine years ago. Aiken’s papers provide virtually no explanation for the

delay in seeking to amend, and certainly no legitimate explanation.

       Aiken’s states that “[o]ver the course of the past 3 years . . . new information has

come to light” which would support amendment. Aiken has not explained how this


                                             8
information was produced, other than to say depositions were taken, or how she intends

to use it. More notably, up until only a few months ago, Aiken was represented by

counsel in this case and had been so when this purported new information was

discovered. Any delay, other than to suggest it took time to obtain the case file from

prior counsel, or to implicate him in the delay, has been largely unaddressed by Aiken in

this motion.

       The prejudice is obvious. The existing parties have a right to have the case against

them determined in a reasonable time frame. Adding new parties and claims would

require discovery, would likely involve motion practice, and would no doubt delay

proceedings substantially. This case is already four years old. Discovery has already

been extended more than five times. Given how much time has passed, and the

likelihood that recollections of the events have faded and access to sources of proof have

become more challenging, permitting amendment at this time would be highly prejudicial

to the existing defendants. Furthermore, the Court has an interest in the timely resolution

of cases before it, and prolonging this litigation by adding two defendants at this late date

is contrary to that interest. The Court is cognizant of the generally liberal standard of

allowing amendment of pleadings; however, in the absence of some legitimate reason, it

would be unfair to allow further amendment at this time.

       With respect to renaming Aviles as a defendant, the claims against him have

already been dismissed, with prejudice, nearly three years ago. Plaintiff does not appear

to allege mistake or inadvertence, but again seems to suggest that prior counsel failed to

act following the Court’s dismissal of the claims.


                                             9
         The Court has serious concerns that the proposed amendments are futile. Any new

causes of action against the County, the Department of Corrections, Aviles as its Director

and Battista as County Counsel would likely be barred for failure to file a timely Tort

Claims Notice. See N.J.S.A. 59:8-8 (a claimant’s right to institute an action against a

public entity is conditioned upon the claimant having filed a Notice of Claim pursuant to

within 90 days following accrual of the action). Moreover, according to Defendants,

Battista has nothing to do with the operation of the Correctional Center 5 or the Union

related to it. 6

         Although not the basis alone for denial of the motion, the Court notes that Aiken’s

failure to comply with Local Civil Rule 15.1 which governs motions to amend pleadings

requires that the motion papers contain a “red-lined” version delineating the precise

amendments the movant seeks to make. See L.Civ.R. 15.1(a)(2). The purpose of the

Rule is to provide the Court and the parties an opportunity to evaluate the proposed

claims. See Folkman v. Roster Fin. LLC, 2005 WL 2000169, at *8 (D.N.J. Aug. 16,

2005); see also P. Schoenfeld Asset Mgt. v. Cendant Corp., 142 F.Supp.2d 589, 622

(D.N.J.2001).

         Here, Plaintiff’s motion papers do not contain a red-lined version. The proposed


5
  Aiken’s pleading of fictitious parties is not a guarantee that an amendment to identify them will be permitted.
Plaintiffs identified John/Jane Does as “unidentified employees of the County.” (Am. Compl. at ¶11.) A pleading
must contain a “short and plain statement of the claim showing that the pleader is entitled to relief.” Ashcroft v.
Iqbal, 556 U.S. 662, 667-78 (2009). This pleading standard “does not require ‘detailed factual allegations,’ but it
demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at 678 (quoting Bell Atl.
Corp. V. Twombly, 550 U.S. 544, 555 (2007)). Here, no facts were alleged with respect to the fictious parties to
support any claims against Battista.
6
 Defendants also state that DeGise has no involvement in the day-to-day operations of the Correctional Center or
with the Unions and negations with them.


                                                         10
SAC is 89 pages long, some 26 pages longer than the First Amended Complaint. Given

the length and complexity of the allegations in the proposed pleading, the lack of a red-

lined version made it that much for challenging for the Court to decipher. Although the

Court strains to be indulgent with pro se litigants, basic rules must be followed. Without

a red-lined version, neither the Court nor Defendants can adequately assess the claims

Aiken seeks to assert. Thus, notwithstanding the liberal standard governing amendments

of pleadings, the Court simply cannot grant the motion.



                                     CONCLUSION

       For the reasons set forth above, Aiken’s motion for leave to amend her Complaint

is denied.



                                           s/Mark Falk
                                           MARK FALK
                                           United States Magistrate Judge

Dated: June 2, 2021




                                            11
